Dismiss and Opinion Filed July 1, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00879-CV

                 DAVID CAUDLE, Appellant
                           V.
CHINLING WU A/K/A JEAN CAUDLE, DCCW PROPERTIES, INC. AND
        OLSON CAPITAL INVESTMENTS, LLC, Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-01519

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                        Opinion by Justice Pedersen, III
      The clerk’s record in this case is overdue. By opinion dated March 1, 2022,

we dismissed this appeal because the clerk’s record and docketing statement had not

been filed and, after notice, appellant failed to provide documentation showing he

had paid or made arrangements to pay for the clerk’s record. By order dated May 2,

2022, we reinstated the appeal and expressly cautioned appellant that failure to file

the docketing statement and proof of payment for the clerk’s record withing twenty

days would result in the dismissal of the appeal without further notice. Appellant
filed the docketing statement on May 24, 2022. However, the clerk’s record has not

been filed, and appellant has not filed proof of payment as directed by the Court.

       Accordingly, we dismiss this appeal. See Tex. R. App. P. 37.3(b); 42.3(b),

(c).




                                           /Bill Pedersen, III/
210879f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

DAVID CAUDLE, Appellant                        On Appeal from the 192nd Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00879-CV           V.                Trial Court Cause No. DC-20-01519.
                                               Opinion delivered by Justice
CHINLING WU A/K/A JEAN                         Pedersen, III. Justices Schenck and
CAUDLE, DCCW PROPERTIES,                       Molberg participating.
INC. AND OLSON CAPITAL
INVESTMENTS, LLC, Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellees CHINLING WU A/K/A JEAN CAUDLE,
DCCW PROPERTIES, INC. AND OLSON CAPITAL INVESTMENTS, LLC
recover their costs of this appeal from appellant DAVID CAUDLE.


Judgment entered this 1st day of July, 2022.




                                        –3–